NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



DAVID MATTHEW ANDERSON,                    )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D19-782
                                           )
KAREN S. ANDERSON, individually,           )
and as successor trustee of the            )
Michael H. Anderson Second Amended         )
and Restated Trust dated May 7, 2010,      )
                                           )
             Appellee.                     )
                                           )

Opinion filed November 22, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Lee County;
Robert J. Branning, Judge.

David Matthew Anderson, pro se.

C. Richard Mancini of Henderson,
Franklin, Starnes & Holt, P.A., Bonita
Springs, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, VILLANTI, and SMITH, JJ., Concur.